Citation Nr: 1416778	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating (evaluation) for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to June 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Houston, Texas, Regional Office (RO), which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability rating, effective October 31, 2005.  

In July 2006, the Veteran entered a notice of disagreement with the initial rating for bilateral hearing loss assigned in the May 2006 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized the issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

This case was previously before the Board in June 2012, and was remanded for additional development.  With respect to the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss, the additional development actions have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for dizziness to include labyrinthitis and Meniere's disease, to include as secondary to bilateral hearing loss or tinnitus, has been raised by the record (See December 2006 VA treatment note and July 2012 VA examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period prior to August 11, 2006, the bilateral hearing loss is manifested by no more than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.

2.  For the initial rating period after August 11, 2006, the bilateral hearing loss is manifested by Level XI hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to August 11, 2006, the criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).

2.  For the initial rating period from August 11, 2006, the criteria for a rating of 10 percent, but no higher, for bilateral hearing loss, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In January 2006 and April 2006 letters, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in April 2006, September 2006, and August 2012 to evaluate the service-connected disabilities.  The VA examination reports are of record.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Subsequent to the August 2012 VA examination, the RO did not readjudicate the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss, as directed in the Board's June 2012 Remand order.  In March 2014, however, the Board received waiver of RO review of additional evidence received since the last RO adjudication.  See 38 C.F.R. § 20.1304 (2012).

Disability Rating Criteria for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to his service-connected bilateral hearing loss by seeking appellate review.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).    

For rating hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b). 

Initial Rating for Bilateral Hearing Loss

In a May 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) disability evaluation under Diagnostic Code 6100, effective October 31, 2005.


Rating Period Prior to August 11, 2006

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to August 11, 2006, the criteria for a compensable disability evaluation for bilateral hearing loss have not been met or more nearly approximated.  An April 2006 VA audiological examination reveals puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 25, 55, and 45 decibels, respectively.  Puretone thresholds at test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 25, 60, and 75 decibels, respectively.  For the initial rating period prior to August 11, 2006, audiometric testing has revealed, at worst, an average puretone threshold of 39 and 100 percent speech recognition in the right ear and an average puretone threshold of 45 and 92 percent speech recognition in the left ear.  Using Table VI, applying the results from the April 2006 VA audiological examination, the hearing impairment is designated as Level I in the right ear and Level I in the left ear, resulting in bilateral hearing impairment consistent with a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As the puretone thresholds in neither the right ear nor left ear present exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is not for application.

The Veteran's level of hearing loss, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for the rating period prior to August 11, 2006.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  For these reasons, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss for the period prior to August 11, 2006 has not been met.  

Rating Period from August 11, 2006

After a review of all the evidence, lay and medical, the Board finds that the severity of the bilateral hearing loss meets the criteria for a higher 10 percent disability rating for the initial rating period from August 11, 2006.  38 C.F.R. § 4.86, Diagnostic Code 6100.  A September 2006 VA treatment record shows that the Veteran reported sudden hearing loss in the right ear and decreased hearing in the left ear approximately one month prior to the September 2006 VA audiological consultation.  An August 11, 2006 VA treatment note conveys that the Veteran reported experiencing ringing in his ears and vertigo.  

A September 2006 VA audiology consultation note conveys that audiological testing revealed profound sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  No puretone thresholds were reported.  An August 2012 VA audiological examination reveals puretone thresholds of 105 decibels in the right ear at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 40, 65, and 80 decibels, respectively.  The VA audiologist reported an average puretone threshold of 105 and 0 percent speech recognition in the right ear and an average puretone threshold of 51 and 100 percent speech recognition in the left ear.  

Using Table VI, applying the results from the August 2012 VA audiological examination, the hearing impairment is Level XI in the right ear (with a pure tone threshold average of 105 decibels and speech discrimination score of 0 percent) and Level I in the left ear (with a pure tone threshold average of 51 decibels and speech discrimination score of 100 percent), resulting in bilateral hearing impairment consistent with a higher 10 percent disability rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Because puretone thresholds in the right ear were 105 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern is met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Applying the right ear puretone threshold average of 105 to Table VIa yields an XI designation.  Under Table VI or Table VIa, right ear puretone thresholds results in an XI designation; therefore, the use of Table Via is not more advantageous to the Veteran in this case.  38 C.F.R. § 4.85.  In the left ear, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for the left ear hearing loss.  38 C.F.R. § 4.86.  For these reasons, the Board finds that the criteria for a higher disability rating of 10 percent, but no higher, were met for the bilateral hearing loss disability for the rating period from August 11, 2006.  

Extraschedular Consideration

The Board has further considered whether the issue on appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (0 percent) rating for the period prior to August 11, 2006 or the 10 percent rating for the period from August 11, 2006.  At the August 2012 VA audiological examination, the Veteran denied that his hearing loss affects conditions of daily living.  The symptoms and functional limitations of the service-connected hearing loss, specifically hearing acuity, are contemplated by the schedular rating criteria at 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86.  

The Board has considered additional symptoms of vertigo (dizziness) and tinnitus, but finds that such symptoms are shown by the evidence and adjudication not to be symptoms of the service-connected bilateral hearing loss.  Post-service VA treatment records reveal that the Veteran reported complete hearing loss in the right ear, but also has reported constant ringing in the ears and episodes of vertigo, and labyrinthitis was diagnosed in December 2006.  In a July 2012 VA examination report, the Veteran did not report any episodes of vertigo.  The Veteran is service-connected and separately rated 10 percent for tinnitus, which is a separate disability from hearing loss.  Non-service-connected labyrinthitis, with which the Veteran was diagnosed in December 2006, and which would be a separately rated disability, accounts for the reports of vertigo.  Such non-service-related symptomatology may not be considered in assigning the disability rating for the service-connected bilateral hearing loss, as to do so would violate the rule against pyramiding at 38 C.F.R. § 4.14 (2013), as it would involve paying compensation twice for the same disability (tinnitus) or using non-service-connected disorder (vertigo or labyrinthitis) to rate the service-connected bilateral hearing loss disability.  

While the July 2012 VA examiner indicated the possibility that the (non-service-related) labyrinthitis exacerbated the asymmetrical right ear hearing loss, at the risk of pyramiding (see 38 C.F.R. § 4.14) and to assign the most favorable rating for the Veteran for the hearing loss, the Board is recognizing any such exacerbation of the service-connected hearing loss by non-service-connected labyrinthitis in the actual schedular rating for the bilateral hearing loss, without consideration of the fact that some of the hearing loss worsening may be the product of pyramiding due to the non-service-related labyrinthitis.  The reverse logic does not follow, however, that labyrinthitis should be considered a part of the service-connected bilateral hearing loss.  There is no basis in logic or the medical evidence in this case to consider vertigo or labyrinthitis as a related symptom of service-connected bilateral hearing loss; instead, the evidence shows the non-service-connected labyrinthitis acting on the service-connected hearing loss.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations, either over the phone or in person, or other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule.    

The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's bilateral hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of complete hearing impairment in the right ear.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiological testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss disability and reasonably describe the Veteran's disability levels and symptomatology; therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

For the initial rating period prior to August 11, 2006, a compensable disability rating for bilateral hearing loss is denied; for the initial rating period from August 11, 2006, a 10 percent, but no higher, rating is granted.


REMAND

TDIU

A remand is required to ensure that there is a complete and thorough medical opinion to inform the Board's decisions.  Once VA undertakes the effort to provide an examination when developing a claim, VA has a duty to ensure that the examination provided is adequate.  See Barr, 21 Vet. App. at 311-12.

In the July 2012 Board remand, the Board directed the VA examiner to examine the Veteran, review the claims file, and opine on the degree of occupational impairment the Veteran suffers from all his service-connected disabilities (diabetes mellitus, posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus).  As to diabetes mellitus, the August 2012 VA examiner opined that the Veteran's service-connected disabilities are less likely as not sufficient to render the Veteran completely unable to secure and maintain some form of substantially gainful employment given his current functional physical capacity.  As to PTSD, the August 2012 VA examiner opined that the Veteran does not currently meet criteria for diagnosis of PTSD, and therefore, does not have any psychiatric symptoms that would render him unable to secure or maintain substantially gainful employment.  In providing an employability opinion as to diabetes mellitus and PTSD, the August 2012 VA examiner did not explain the reasons for the conclusions reached.  As to bilateral hearing loss and tinnitus, the August 2012 VA examiner noted that the Veteran reported that the tinnitus is "always there and make[s] him crazy."  The August 2012 VA examiner did not opine as to the level of occupational impairment caused by bilateral hearing loss and tinnitus.  

The Board finds the August 2012 VA examinations inadequate to the extent that they fail to adequately address the occupational impact of the Veteran's service-connected disabilities.  In this regard, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2013).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's occupational impairment caused by the service-connected disabilities.  Another in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the effect of the Veteran's service-connected diabetes mellitus, PTSD, bilateral hearing loss, and tinnitus, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for diabetes mellitus, PTSD, bilateral hearing loss, and tinnitus.

A rationale should be given for all opinions and conclusions rendered.

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


